Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/19/2020 has been entered.
Status of Examination
	Claims 30-33, 36-39 and 42-45 are pending and currently under examination.
	Applicants claim a dosage form for oral administration that comprises a hydrophilic drug, such as human insulin peptide, a self-emulsifying surfactant system, and a bolus of an antacid, such as sodium bicarbonate, that is sufficient to raise the gastric pH of the mammal to at least a pH of 3.4.  The antacid may be provided as a homogenous mixture with the other ingredients in solid form or the other ingredients are provided in a separate portion of the dosage form, such as in the core, while the bolus is provided in a second portion, such as a layer over the core.  
	The claims will be given their broadest reasonable interpretation.
	The action is made non-final in order to address a 112(b) issue.
Claim Objections
31 is objected to because of the following informalities:  the claim recites “combinations of these”.  It is believed that “combinations thereof” would flow better and be more clear.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 30 and 42 as well as claims 31-33, 36-39 and 43-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The phrase "at least about" in claims 30 and 42 is a relative term which renders the claim indefinite.  The phrase “at least about" combines a set lower limit with an approximation, thus blurring the lower limit. As one of ordinary skill in the art would not have been able to determine the true metes and bounds of the claims, claims 30-33, 36-39 and 42-45 are indefinite.  This rejection could be resolved by simply deleting “about” in the phrase “at least about”.

Response to Arguments
	The amendment to claims 39 and 45 has rendered the 112(b) rejection of these claims no longer applicable.  Thus, the 112(b) rejection of these claim are hereby withdrawn.
	The amendment to claims 30 as well as 43 and 45 have rendered the 103 rejections of these claims and dependents thereof unnecessary.  Thus, the 103 rejections of record are hereby withdrawn. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616
                                                                                                                                                                             /JOHN PAK/Primary Examiner, Art Unit 1699